Case: 12-16348     Date Filed: 06/25/2013   Page: 1 of 3


                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-16348
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:88-cr-01007-MP-GRJ-2


UNITED STATES OF AMERICA,

                                  L                              Plaintiff-Appellee,

                                      versus

WILLIE BUD REED, JR.,

L                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                         ________________________

                                 (June 25, 2013)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Willie Bud Reed, Jr., a federal prisoner proceeding pro se, appeals the district

court’s denials of his motion for reinstatement of his second motion for
               Case: 12-16348     Date Filed: 06/25/2013    Page: 2 of 3


reconsideration of the court’s denial of a 18 U.S.C. § 3582(c)(2) motion for sentence

reduction; and his motion for reconsideration of the denial of that motion for

reinstatement. On appeal, Reed argues that the district court erred in: (1) finding

that it lacked jurisdiction to consider his second motion for reconsideration; (2)

construing his initial motion for reconsideration of the denial of the § 3582(c)(2)

motion as a Rule 60(b) motion; (3) determining what quantity of cocaine base he

was held responsible for when denying the § 3582(c)(2) motion; and (4) denying a

1992 direct appeal filed on his behalf. After careful review, we affirm.

      Whether a pending appeal divests the district court of jurisdiction over an

issue is a question of law subject to de novo review.           See United States v.

Tovar-Rico, 61 F.3d 1529, 1532 (11th Cir. 1995). The filing of a notice of appeal

“confers jurisdiction on the court of appeals and divests the district court of its

control over the aspects of the case involved in the appeal.” Id. Thus, when an

appeal is filed, the district court “is divested of jurisdiction to take any action with

regard to the matter except in the aid of the appeal,” Shewchun v. United States, 797

F.2d 941, 942 (11th Cir. 1986) (quotation omitted), and does not regain jurisdiction

until a mandate has issued on appeal, Zaklama v. Mount Sinai Med. Ctr., 906 F.2d

645, 649 (11th Cir. 1990). A notice of appeal “must: . . . designate the judgment,

order, or part thereof being appealed[.]” Fed.R.App.P. 3(c)(1)(B).


                                           2
              Case: 12-16348    Date Filed: 06/25/2013   Page: 3 of 3


      In this case, the district court did not err in concluding that it lacked

jurisdiction to consider Reed’s second motion for reconsideration. Indeed, Reed’s

simultaneous filing of a notice of appeal, raising issues concerning the denial and

construction of his initial motion for reconsideration, divested the court of

jurisdiction to consider the same in his second motion for reconsideration. See

Tovar-Rico, 61 F.3d at 1532. As for the remainder of Reed’s claims, they are not

properly before us, since the instant notice of appeal concerns the denials of his

motion for reinstatement and motion for reconsideration of that motion for

reinstatement, and not his initial motion for reconsideration, the denial of the §

3582(c)(2) motion, or his 1992 direct appeal. See Fed.R.App.P. 3(c)(1)(B).

      AFFIRMED.




                                        3